

115 S1388 IS: To amend title 10, United States Code, to repeal the requirement for voting assistance officers for members of the Armed Forces.
U.S. Senate
2017-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1388IN THE SENATE OF THE UNITED STATESJune 21, 2017Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to repeal the requirement for voting assistance officers for
			 members of the Armed Forces.
	
 1.Repeal of requirement for voting assistance officers for members of the Armed ForcesSection 1566 of title 10, United States Code, is amended by striking subsection (f).